Citation Nr: 0805537	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  00-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back pain with degenerative facet 
disease with mild canal stenosis.

2.  On and after February 11, 2006, entitlement to an 
increased evaluation for mechanical low back pain with 
degenerative facet disease with mild canal stenosis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1967 
to October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Board's April 2006 decision as written precluded 
effective judicial review.  

2.  Prior to September 23, 2002, mechanical low back pain 
with degenerative facet disease with mild canal stenosis 
(lumbar spine disability) was manifested by intervertebral 
disc syndrome with persistent pain.  

3.  On and after September 23, 2002 and prior to September 
26, 2003, a lumbar spine disability was manifested by 
intervertebral disc syndrome with incapacitating episodes of 
less than 4 weeks.  

4.  On and after September 26, 2003, a lumbar spine 
disability was manifested by intervertebral disc syndrome.  

5.  On and after February 11, 2006, a lumbar spine disability 
is manifested by intervertebral disc syndrome with 
incapacitating episodes of less than 4 weeks.  


CONCLUSIONS OF LAW

1.  The April 2006 Board decision denied the veteran due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).

3.  On and after February 11, 2006, the criteria for an 
increased evaluation for a lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the claim on appeal by an April 2007 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an August 2007 Joint Motion for Court Remand (Joint 
Motion), the Court remanded this appeal for development in 
compliance with the Joint Motion.  A September 17, 2007 
letter was sent to the veteran and his attorney in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  No response was 
received.  

The Board may vacate an appellate decision at any time upon 
request of the veteran or his or her representative, or on 
the Board's own motion, when a veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2007).  Here, the Court remanded the 
Board's April 2007 decision, finding that the decision as 
written precluded effective judicial review.  Therefore, the 
Board finds that its decision of April 27, 2007 failed to 
provide the veteran due process under the law.  Accordingly, 
in order to prevent prejudice to the veteran, the April 2007 
Board decision must be vacated.  A new decision regarding the 
issues is entered below as if the Board decision addressing 
the issues had never been issued.

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to post-
remand readjudications of the veteran's claim, October 2004, 
March 2005, July 2005, and January 2006 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The letters also essentially requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  The veteran's service 
medical records, VA medical treatment records, and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The 


Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern, but staged ratings are appropriate when the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Additionally, the Board notes for the 
part of the appeal assessing the initial evaluation, the 
evidence contemporaneous with the original claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Fenderson, 12 Vet. 
App. at 126.  

By a November 1999 rating decision, service connection for a 
lumbar spine disability was granted based on aggravation of 
an existing low back condition by a service-connected left 
leg disability.  The RO assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective July 
2, 1999.  The lumbar spine disability was found 20 percent 
disabling, but was reduced by 10 percent to a 10 percent 
evaluation to reflect the veteran's pre-aggravation lumbar 
spine disability status.  See 38 C.F.R. § 4.22 (2006) (noting 
that in cases involving aggravation by active service, the 
rating will reflect only the degree of disability over and 
above the degree existing at the time of entrance into active 
service and it is, therefore, necessary to deduct from the 
present degree of disability the degree of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule).  The veteran appealed the 
evaluation.  By a July 2006 rating decision, the RO assigned 
a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective February 11, 2006.  The RO increased the 
evaluation to 20 percent because a VA examiner found that the 
veteran's lumbar spine disability was directly caused by the 
service-connected left leg disability, thus the 10 percent 
deduction for a pre-existing condition was no longer 
appropriate.

A May 1996 private medical record noted the veteran 
complained of low back pain.  The assessment was chronic 
pain.  A June 1996 private record noted the veteran ambulated 
well.  In July 1996 private records, the veteran complained 
of low back pain and radiation into his left leg, and there 
were negative spine x-rays.  In August 1996 private records, 
the veteran complained of back pain and radiation into his 
left leg.  In September 1996, the veteran reported low back 
pain.  In an October 1996 private record, the veteran 
complained of a pinched nerve in his back.  

In an April 1997 statement, the veteran asserted that he had 
severe and excruciating low back pain that made walking 
unstable.  

In a May 1999 VA medical record, the veteran reported his low 
back pain level was 5 to 8/10 every day, with occasional 
radiation to the left leg.  Examination showed intact 
sensation to pinprick throughout the lower extremities and 
full motor 


strength.  The veteran was able to heel and toe walk.  There 
was flexion to 60 degrees with a pulling sensation, extension 
to 10 degrees with pain, and bilateral lateral flexion to 20 
degrees.  Straight leg raise was negative for pain, but with 
tight hamstrings.  The assessment was low back pain.  In a 
June 1999 VA record, the veteran reported low back pain of 
4/10 on good days and 8 to 9/10 on bad days.  The veteran 
described his pain as dull with occasional radiation to the 
left leg, but no numbness or tingling.  He worked as an auto 
mechanic.  Examination showed lumbar spine flexion to 50 
degrees and lateral flexion, rotation, and extension to 10 
degrees.  

In an August 1999 VA examination, the veteran reported low 
back pain, increasing in intensity and frequency with 
occasional left lower extremity radicular symptoms.  The 
veteran denied bowel or bladder problems.  He reported flare-
ups that occurred every one or two weeks, which increased 
pain by 50 percent and decreased motion by 75 percent.  The 
veteran wore a lumbar corset daily and used a crutch 2 to 3 
times per week.  Examination showed negative straight leg 
raise.  There was lumbar spine forward flexion to 35 degrees, 
extension to 15 degrees, bilateral lateral flexion to 10 
degrees, and bilateral rotation to 20 degrees, all with pain.  
There was some loss of lumbar lordosis and pain on palpation 
in the midline and paraspinal muscles along the sacral spine.  
X-rays showed mild degenerative changes at L5-S1, not severe 
in nature.  The assessment was mechanical low back pain 
without evidence of nerve impingement.  

In a September 1999 VA medical record, the veteran reported 
low back pain of 4/10 at best, but frequently and daily 8 to 
9/10.  He reported that his back stiffened up while sleeping 
and that he awoke with very bad pain.  He worked as an auto 
mechanic and had decreased his hours to 4 to 6 per day though 
his back still hurt while at work.  Examination showed lumbar 
flexion to 30 degrees, extension to 10 degrees with pain, and 
bilateral lateral flexion to 15 degrees.  There was 5/5 lower 
extremity motor strength.  A magnetic resonance imaging (MRI) 
impression was degenerative disease of the disc facets 
causing mild central canal stenosis at the L4/L5 level and 
neural foramina narrowing at the L4/L5 and L5/S1 disc spaces.  
In 


a November 1999 VA record, the veteran reported improved back 
pain since he began working only 12 hours per week.  
Examination showed 5/5 lower extremity motor strength.  The 
assessment was low back pain.  In a December 1999 VA record, 
the veteran reported low back pain, but no radiation or bowel 
or bladder dysfunction.  There was 5/5 motor strength and 
intact sensory examination.  

In a February 2000 VA medical record, the veteran reported 
back pain of 4 to 6/10 that was worsened by working and 
improved if he didn't work.  Examination showed 5/5 lower 
extremity motor strength, 1/4 bilateral patellar and Achilles 
reflexes, a negative straight leg raise test for radiation 
into legs, but positive for low back pain, decreased lumbar 
lordosis, and decreased lumbar spine range of motion in all 
planes.  The assessment was mechanical low back pain and 
degenerative disc and joint disease.  A March 2002 VA record 
noted the veteran was ambulatory with a steady gait.  

A May 2003 VA examination was conducted upon a review of the 
claims file.  The veteran reported back pain with radiation 
into the legs.  Upon examination, there was intact sensation, 
5/5 motor strength, no clonus, normal bilateral patellar and 
Achilles tendon reflexes, and negative straight leg raise.  
There was lumbar spine flexion to 60 degrees, extension to 30 
degrees, bilateral lateral flexion to 10 degrees, and 
bilateral rotation to 65 degrees.  There was tenderness to 
palpation at L5 to S1 but no paraspinal muscle tenderness.  
The examiner noted that x-rays showed marked spondylosis of 
the lumbar spine at L5 and S1 with no loss of disk height, 
anterior osteophytes, degenerative changes in the region of 
L5/S1, but was otherwise unremarkable.  The diagnosis was 
mechanical low back pain.  

In a June 2003 VA medical record, the veteran reported low 
back pain and that ibuprofen no longer provided relief.  Upon 
examination, there was minimal paraspinal spasm in the low 
back and no tenderness.  The assessment was lumbago.  

A February 2006 VA spine examination was conducted upon a 
review of the claims file.  The veteran reported low back 
pain that had progressively worsened.  The 


veteran reported radiating pain to the bilateral lower 
extremities and occasional intermittent numbness and tingling 
of the bilateral feet, but denied bowel or bladder 
incontinence.  The veteran used a cane.  The veteran reported 
2 incapacitating episodes in the last 12 months that required 
bedrest and lasted 2 to 3 days.  He denied taking any 
medication other than ibuprofen.  Upon examination, the 
veteran's gait was mildly antalgic and slow, but was steady.  
There was forward flexion to 70 degrees, extension to 10 
degrees, bilateral lateral flexion to 15 degrees, and 
bilateral rotation to 20 degrees.  There was no lumbar spine 
ankylosis, loss of lateral motion, or muscle spasm on extreme 
forward bending, but there was a loss of lateral spine motion 
in the standing position, mild limitation of forward bending 
and mild low back spinal and paraspinal tenderness on 
palpation.  There was a negative straight leg raise test, 1+ 
and symmetric bilateral reflexes, intact sensation, and 4+/5 
strength.  The examiner noted that recent x-rays showed 
degenerative joint disease of L5-S1 and a recent MRI showed 
degenerative joint disease of the disc facets causing mild 
central canal stenosis at L4-L5 with neuroforaminal narrowing 
at L4-L5 and L5-S1.  There was mild to moderate 
intervertebral disc disease but no abnormal neurological 
findings.  The examiner noted pain, weakened movement, and 
fatigability.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 
(2002); 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old and the revised criteria.  Thus, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 23, 2002 and September 26, 
2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Initial Evaluation

Prior to September 23, 2002, the rating criteria for 
intervertebral disc syndrome assigned a 10 percent evaluation 
for mild intervertebral disc syndrome, a 20 percent 
evaluation for moderate intervertebral disc syndrome, with 
recurring attacks, a 40 percent evaluation for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  For intervertebral disc 
syndrome, a 10 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months, a 20 
percent evaluation was assigned for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 40 percent evaluation was 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

An incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that were present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1).  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities were evaluated using 
criteria for the most appropriate orthopedic diagnostic code 
or codes and neurologic disabilities were evaluated 
separately using criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (2).  

Effective September 26, 2003, the diagnostic code for 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243.  A 10 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months, a 20 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment and the effects in each spinal segment are 
clearly distinct, each segment is evaluated on the basis of 
incapacitation episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (3).

Effective prior to September 26, 2003, under the previous 
rating criteria for limitation of lumbar spine motion, a 10 
percent evaluation was assigned for slight 


limitation of motion, a 20 percent evaluation was assigned 
for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Effective September 26, 2003, under the revised rating 
criteria for spine disabilities, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of thoracolumbar spine motion is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, a 40 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine, a 
50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine, and a 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
(2007).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2007).  

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The initial 10 percent evaluation for the service-connected 
low back disorder consists of a 20 percent evaluation that 
contemplates moderate intervertebral disc 


syndrome with recurring attacks adjusted downward by 10 
percent to reflect the pre-aggravation status of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); see 
also 38 C.F.R. § 4.22.  

The evidence of record prior to September 23, 2002 indicates 
intervertebral disc syndrome with persistent pain.  The 
veteran reported his pain as 4 to 9/10 with occasional 
radiation to his left lower extremity.  The veteran was able 
to ambulate well with the occasional use of crutches and was 
still working.  These symptoms do not demonstrate severe 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  Accordingly, an initial evaluation in 
excess of 10 percent is not warranted for a lumbar spine 
disability, prior to September 23, 2002.  

The Board has considered the application of other diagnostic 
codes in effect prior to September 23, 2002.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  A 40 percent evaluation 
was assigned for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  There was lumbar 
flexion to 30, 35, 50, 60, and 60 degrees out of a normal 90 
degrees; extension to 10, 10, 10, 15, and 30 degrees out of a 
normal 30 degrees; and bilateral lateral flexion to 10, 10, 
10, 15, and 20 degrees out of a normal 30 degrees.  These 
findings do not demonstrate severe limitation of lumbar spine 
motion:  the majority of the flexion findings were over half 
of full flexion; there was one finding of full extension; and 
2 out 5 lateral flexion findings are over half of full 
lateral flexion.  Moreover, the other diagnostic codes are 
not for application because there is no objective medical 
evidence of fracture of a vertebra, ankylosis of the 
complete, cervical, dorsal, or lumbar spine, limitation of 
dorsal or cervical spine motion, sacroiliac injury and 
weakness, or severe lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5294, 5295 (2002).  Accordingly, an initial evaluation 
in excess of 10 percent is not warranted prior to September 
23, 2002.

The evidence of record on and after September 23, 2002 
indicates intervertebral disc syndrome with low back pain.  
There was no evidence of incapacitating 


episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003).  
Accordingly, an initial evaluation in excess of 10 percent 
for a lumbar spine disability is not warranted.  

The Board has also considered whether, on and after September 
23, 2002, the veteran's intervertebral disc syndrome should 
be evaluated by separately rating the orthopedic and 
neurological manifestations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Although the veteran asserts 
radiation of his back pain, the evidence of record showed an 
intact sensation examination, normal patellar and Achilles 
reflexes, and a negative straight leg raise test.  
Accordingly, the veteran is not entitled to an increased 
evaluation by separately evaluating the orthopedic and 
neurological manifestations separately.

The Board has also considered other potentially applicable 
diagnostic codes on and after September 23, 2002.  Schafrath, 
1 Vet. App. at 595.  For limitation of lumbar spine motion, a 
40 percent evaluation was assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The 
objective medical evidence shows lumbar flexion to 60 out of 
the normal 90 degrees, full extension, and bilateral lateral 
flexion to 10 degrees out of the normal 30 degrees.  These 
findings do not demonstrate severe limitation of lumbar spine 
motion and an increased evaluation is not warranted.  
Moreover, the other diagnostic codes are not for application 
because there is no objective medical evidence of fracture of 
a vertebra, ankylosis of the complete, cervical, dorsal, or 
lumbar spine, limitation of dorsal or cervical spine motion, 
sacroiliac injury and weakness, or severe lumbosacral strain.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5294, 5295 (2003).  Accordingly, an 
increased evaluation is not warranted on and after September 
23, 2002.

The Board has also considered the revised criteria for rating 
spine disorders effective September 26, 2003.  Schafrath, 1 
Vet. App. at 595; see also 38 C.F.R. § 4.71a, General Rating 
Formula.  But there is no evidence of record for this time 
period.  Accordingly, an initial evaluation in excess of 10 
percent is not warranted on and after September 26, 2003. 

The Board has also considered, throughout the time period, 
rating the veteran's lumbar spine disability under Diagnostic 
Code 5010, for traumatic arthritis, which is rated under 
Diagnostic Code 5003 for degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
But as noted above, an increased evaluation is not warranted 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002); 38 C.F.R. § 4.71a, General Rating Formula.

Evaluation on and after February 11, 2006

Under the revised rating criteria for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, and a 
60 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).

Under the revised rating criteria for lumbar spine 
disabilities, a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent evaluation 
is assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal lumbar spine forward 
flexion is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left 


and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the lumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V.  

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The veteran's current 20 percent evaluation for 
intervertebral disc syndrome contemplates incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The veteran reported 2 
incapacitating episodes in the past year that required 
bedrest and lasted 2 to 3 days.  Thus the evidence shows 
incapacitating episodes of less than 4 weeks total during the 
last year.  Accordingly, an increased evaluation is not 
warranted on an after February 11, 2006.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But the 
evidence shows lumbar flexion to 70 degrees and there is no 
evidence of ankylosis of the entire or thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an 
increased evaluation is not warranted.  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  Although the veteran asserted radiation 
of his back pain, he also denied any bowel or bladder 
impairment.  The objective medical evidence of record showed 
a negative straight leg raise test and intact sensation.  The 
VA examiner noted there were no abnormal neurological 
findings.  Accordingly, the veteran is not entitled to a 
separate 10 percent evaluation for neurological symptoms of a 
lumbar spine disability.

The Board has also considered an increased evaluation for 
arthritis of the spine.  Traumatic or degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  But as noted above, an increased 
evaluation is not warranted based on limitation of motion.  
38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered, throughout the time periods, 
the impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  38 C.F.R. §§ 4.40, 
4.45 (2007); see also Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  In this regard throughout the time period, the 
veteran reported low back pain.  He also reported radiating 
pain, unstable walking, the use of a lumbar corset, the use 
of a cane, and flare-ups that increased pain to 8 or 9/10 and 
decreased his lumbar spine range of motion.  Throughout the 
time period, there was 4/5 or 5/5 muscle strength and good 
ambulation.  There was tenderness to palpation, but no 
consistent muscle spasm or paraspinal tenderness.  
Additionally, the objective evidence of record does not 
demonstrate incoordination, lack of endurance, swelling, or 
atrophy indicative of disuse.  There was pain, but not of 
such degree that it limited range of motion to the level of a 
40 percent evaluation; rather, range of motion was limited 
but was well within the 20 percent evaluation for a lumbar 
spine disability.  The most recent VA examiner noted weakened 
movement and fatigability, but combined with the above-noted 
evidence of record throughout the time period and at that 
examination, such findings do not indicate an increased 
evaluation based on functional loss.  The veteran is thus not 
entitled to an increased evaluation based on these provisions 
because the evidence of record shows functional loss, but 
does not demonstrate additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within the 20 percent evaluations.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to 


the appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the lumbar spine disability interfered markedly with 
employment beyond that contemplated in the assigned rating, 
nor does it warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  Although the veteran complained that 
his back hurt at work and he reduced his working hours, he 
continued to work as an auto mechanic.  Marked interference 
with employment has not been shown.  In addition, the 
evidence of record does not show any frequent hospitalization 
for a lumbar spine disability.  In the absence of any 
additional factors, the RO's failure to consider referral of 
this issue for consideration of an extraschedular rating or 
failure to document such consideration did not prejudice the 
veteran.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The April 27, 2007 Board decision is vacated.

An initial evaluation in excess of 10 percent for a lumbar 
spine disability is denied.  

On and after February 11, 2006, an increased evaluation for a 
lumbar spine disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


